DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/06/2019.
	Claims 1-22 are currently pending and have been examined.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
1. Operation 804 as “operation 804, a first storage tower (e.g., first storage tower 100a as shown in FIGS. lC, and 6) can receive a first request, via the input device or the interactive display, to dispense a first physical object”, see [0054].
2. Operation 806 as “operation 806, the storage tower can fail to determine that the first
physical object is stored in the first storage tower”, see [0054].
3. Operation 808 as “operation 808, the first storage tower can interface with the local computing system to determine whether the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility”, see [0054]. 
4. Operation 810 as “operation 810, in response to confirmation that the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility, the first storage tower can perform a first action”, see [0054].
.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-11 directed to a machine. Claims 12-22 directed to a process. 

Step 2A, Prong1:

	Storing information associated with physical objects disposed in the first facility;
	Storing information associated with physical objects disposed in a plurality facilities, the plurality of facilities including the first facility;
		Receiving, in the first facility, a first request, to dispense a first physical object;
		failing, to determine that the first physical object is stored in the first storage tower; 
		interfacing, to determine whether the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility; 
		in response to confirmation that the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility, 
		performing, at least a first action; and 
		in response to failing to confirm the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility, 
		perform at least a second action without significantly more. 	
		 The independent claims 1 and 12 recite the above limitations that represent the concept of organizing retrieving a physical object when the object’s location is unknown or not at their expected location, see specification [0002], which according to the 2019 PEG this concept qualifies as an abstract idea that managing personal behavior or 

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: as the claimed invention reciting multiple devices, such as a local and remote computing system, a first and second database, a first and  second application, a first storage tower, a controller, a transport apparatus, an input device, an interactive display, and a communications interface, generating  a communications bridge, that are no part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement 
 
	 In addition, the dependent claims recite:

Claims 2-4, 9, 13-15 and 20: reciting concepts of rendering instruction or map or navigation steps to retrieve physical objects form different locations, or rendering time frame which the objects are available within, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C). The claimed invention reciting more than one user computing device, such as the interactive display, the first storage tower, these limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 5-6 and 16-17 : reciting concepts of transferring map in response to receiving input, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people – certain methods of organizing human  the first storage tower, the interactive display and  a user device that considered as additional limitations, which are not part of the abstract idea, yet mere using generic computer to execute the abstract idea and do not  provide any improvement to technology or technical field or the computer itself cited by the claimed invention, such as the interactive display/ user device, which do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

Claims 7-8, 10-11, 18-19 and 21-22: reciting concepts of receiving a first and/or second request for retrieving a first and/or second physical object and close out the original request to dispense the objects that considered to be an abstract idea of managing personal behavior or relationships or interactions between people – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C). The claimed invention reciting more than one user computing device, such as such as the first storage tower, a communications bridge local computing system and  the remote computing system these limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-22 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2004/0238326 to Lichti (“Lichti”) in view of US. Pat. No. 7870029 B2 to Bates et al. (“Bates”).

an object storage and retrieval method, the method comprising:
		storing, via a local computing system disposed in a first facility (Lichti, [0043]; “modules 170A-N”) and including a first database and hosting a first application, information associated with physical objects disposed in the first facility (Lichti, [0070]; “memory 1310 may include a storage locations data 1316 indicative of a status of storage locations 108 (see FIG. 1) … process information associated with storage and disposition of articles 114”);
		storing, via a remote computing system (Lichti, Fig. 1, [0043]; “a host controller 120”) including a second database and hosting a second application, information associated with physical objects (Lichti, [0043]; “articles 114”) disposed in a plurality facilities, the plurality of facilities (Lichti, Fig.1, [0038]; “vertical storage tower system 100”) including the first facility (Lichti, [0042]; “Vertical storage tower system 100 further includes at least one tower controller 122A-N. Tower controllers 122A-N may include a controller, such as PLC, computer, or other microprocessor-based controller”. [0075]; “memory 1410 may include a storage locations data 1416 indicative of a status of storage locations 108 (see FIG. 1), status of articles 114, etc”); 
		receiving, via a first storage tower (Lichti, [0038]; “Vertical storage tower system 100 includes two or more vertical storage towers 102A through 102N, where N is defined as an "N" number, i.e., a plurality of storage towers 102A-N”) disposed in the first facility, in communication with the local computing system, having a housing and including 
		a shelving unit (Lichti, [0038]; “storage shelves 106”) disposed within the housing (As seen in Fig. 1 of Lichti), 
		a controller, an input device (Lichti, [0043]; “A module may include … a tower controller 122A-N”. [0066]; “Vertical storage tower controller 122A-N may be virtually any type of data processing system such as a laptop computer, desk top computer, mainframe, personal data assistant (PDA), and the like”. [0067]; “CPU1300”), 
		a transport apparatus (Lichti, [0043]; “A module may include …  Input transportation segment 140A-N … Output transportation segment 141A-N”), 
		an interactive display (Lichti, [0066]; “Control panel 152 includes a plurality of buttons and switches for manual control of a proximate vertical storage tower 102A-N and associated input transportation system 110 and output transportation system), and 
		a communications interface (Lichti, Fig. 13; “I/O Interface 1320”),
 a first request, via the input device or the interactive display, to dispense a first physical object (Lichti, Fig.16; “retrieve article 1604?”. [0077]; “Upon a request by a host controller 120 to one or more tower controllers 122A-N, an article storage location 108 for requested article 114 may be identified on”); 
		 interfacing, via the first storage tower, with the local computing system to determine whether the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility (Lichti, Fig. 16; “determine storage tower storing article 1606”. [0080]; “At 1606, if at least one article is to be outputted, then method 1600 determines which vertical storage towers 102A-N are associated with such at least on article 114 and their location”); 
		in response to confirmation that the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility (Lichti, Fig. 16; “determine article output location on storage tower 1608”. [0080]; “At 1608, method 1600 determines movable storage location 108 having such one or more articles 114 on vertical storage tower 102B”), performing, via the first storage tower, at least a first action (Lichti, Fig. 16; “tower controller controls rotation of storage locations along vertical storage path 1610” [Wingdings font/0xE0] “tower controller positions article at output position 1612”. [0080]; “At 1610, one or more movable storage locations 108 having such one or more articles 114 disposed thereon are rotated along vertical storage path 316, by method 1600. In one configuration, at 1612 a tower controller 122B moves one or more movable storage locations 108, on vertical storage tower 102B, to a predetermined output position”); and 

		Lichti substantially discloses the claimed invention; however, Lichti fails to explicitly disclose the “failing, via the first storage tower, to determine that the first physical object is stored in the first storage tower; in response to failing to confirm the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility, generating, via the first storage tower, a communications bridge, via the local computing system, to the remote computing system to perform at least a second action”. However, Bates teaches:

		failing, via the first storage tower, to determine that the first physical object is stored in the first storage tower (Bates, Fig. 17; “is item available 1720” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] ; 
		in response to failing to confirm the first physical object is designated to be stored in the first storage tower or is currently stored in the first facility (Bates, Fig. 17; “process more locations 1740”. Col. 14, lines 49-60; “If the user desires to process more locations the ENTER button 1680 is pressed and method 1700 continues to step 1750 where the location table is copied … Method 1700 then proceeds to loop through all locations at step 1760, processing the data in order such that the first available item found will break the loop. Specifically, method 1700 loops by retrieving a location record at step 1645 and determining whether the item is available at the specified location at step 1770 (by checking the product table 948). If the item is not available, method 1700 returns to step 1760”), generating, via the first storage tower, a communications bridge, via the local computing system, to the remote computing system to perform at least a second action (Bates, Fig. 17; “Message item not available 1785”. Col. 14, lines 63-65; “If the item is not located, then the loop eventually ends by exiting to step 1785 where a message is output to the consumer indicating that the item is not available”).

		Therefore, it would have been obvious to one of ordinary skill in the retrieving system art at the time of filing to modify Lichti to include failing, via the first storage tower, to determine that the first physical object is stored in the first storage tower; in response to failing to confirm the first physical object is designated to be stored in the first storage  provide a repository for information such as inventory, prices, vending machine locations and the like. See Bates, col. 5, lines 15-16.    

		Regarding claims 13 and 2. The combination disclose the method of claim 12, wherein 
		Lichti substantially discloses the claimed invention; however, Lichti fails to explicitly disclose the “the second action includes at least one of rendering, on the interactive display, instructions to retrieve the at least one physical object at a second storage tower disposed at a second facility, or rendering, on the interactive display, a map to the second facility, or rendering, on the interactive display a time frame within which the first physical object is scheduled to be available in the second storage tower”. However, Bates teaches:
		the second action includes at least one of rendering, on the interactive display, instructions to retrieve the at least one physical object at a second storage tower disposed at a second facility (Bates, Fig. 17; “is item available 1720” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] “Process more locations 1740” [Wingdings font/0xE0] YES” [Wingdings font/0xE0] “output message 1731”. col. 18, lines 23-25; “If the item can be located at another machine, the user is provided with the option to retrieve the item at the other machine”. See Col. 14, lines 19-24), or rendering, on the interactive display, a map to the second facility (Bates, col. 6, lines 37-45; “the directions may be in the form , or rendering, on the interactive display a time frame within which the first physical object is scheduled to be available in the second storage tower (Bates, col. 9, lines; “32-34; “a customer may input a reservation command to the local machine in order to hold the item at the remote machine(s) for a period of time”. Col. 11, lines 63-65; “an arbitrary grace period may be added to the date and time to allow the consumer some additional time to pick up the item).

		Therefore, it would have been obvious to one of ordinary skill in the retrieving system art at the time of filing to modify Lichti to include the second action includes at least one of rendering, on the interactive display, instructions to retrieve the at least one physical object at a second storage tower disposed at a second facility, or rendering, on the interactive display, a map to the second facility, or rendering, on the interactive display a time frame within which the first physical object is scheduled to be available in the second storage tower, as Bates, where this would be performed in order to provide a system to overcome low inventory problems. See Bates, col. 18, lines 23-25.  

	Regarding claims 14 and 3. Claims 14 and 3 have been analyzed and are rejected for the same rationale used to reject claims 13 and 2. Claims 14 and 3 limitations do not teach or define any new limitations beyond claims 13 and 2; therefore, claims 14 and 3 are rejected under the same rationale.

 the method of claim 13, further comprising
		Lichti substantially discloses the claimed invention; however, Lichti fails to explicitly disclose the “rendering, via the first storage tower, the map on the interactive display including the navigation steps from the first facility to the second facility”. However, Bates teaches: rendering, via the first storage tower, the map on the interactive display including the navigation steps from the first facility to the second facility (Bates, col. 5, lines 24-; “the vending machine 104 at which the purchase order was made (the "requesting machine") transmits a request to fill the purchase order to the other vending machines 104 via the network 103 … the customer is provided with location information pertaining to the responding machines having the requested item in stock”).

		Therefore, it would have been obvious to one of ordinary skill in the retrieving system art at the time of filing to modify Lichti to include rendering, via the first storage tower, the map on the interactive display including the navigation steps from the first facility to the second facility, as Bates, where this would be performed in order to provide a system to overcome low inventory problems. See Bates, col. 18, lines 23-25.  

		Regarding claims 16 and 5. The combination disclose the method of claim 15, further comprising 
		Lichti substantially discloses the claimed invention; however, Lichti fails to explicitly disclose the “transferring, via the first storage tower, the map from the interactive display to a user device in response to receiving input via the interactive display”. However, Bates teaches:
		transferring, via the first storage tower, the map from the interactive display to a user device in response to receiving input via the interactive display (Bates, col. 13, lines 5-7; “the GUI enables a user to select a pickup location and one or more items via a menu interface”. col. 13, lines 14-17; “A location dropdown box 1620 contains all possible vending machine locations that are available. A user may then select one or more locations at which to reserve an item for purchase”).
		Therefore, it would have been obvious to one of ordinary skill in the retrieving system art at the time of filing to modify Lichti to include transferring, via the first storage tower, the map from the interactive display to a user device in response to receiving input via the interactive display, as Bates, where this would be performed in order to provide a system to overcome low inventory problems. See Bates, col. 18, lines 23-25.  

		Regarding claims 17 and 6. Claims 17 and 6 have been analyzed and are rejected for the same rationale used to reject claims 16 and 5. Claims 17 and 6 limitations do not teach or define any new limitations beyond claims 16 and 5; therefore, claims 17 and 6 are rejected under the same rationale.


		Regarding claims 18 and 7. The combination disclose the method of claim 12, receiving, via the remote computing system, an original request prior to the first storage tower receiving the first request, wherein the original request is related to the first request (Lichti, [0080]; “Method 1600 may be entered into at 1602 for example by activating an output sequence of vertical storage tower system 100 to output one or more articles 114 therefrom”).

		Regarding claims 19 and 8. The combination disclose the method of claim 18, further comprising determining, via the first storage tower, a second physical object, like the first physical object, is disposed in the first storage tower (Lichti, (para [0011]; “the signals being associated with a disposition of the array of movable storage locations and the one or more articles received by the system”. [0065]; “loading, unloading, and storage of articles 114 are asynchronous, e.g., independent, functions. Therefore, vertical storage tower system 100 may be configured to provide simultaneous loading, unloading, and storage of articles 114”).

		Regarding claims 20 and 9. The combination disclose the method of claim 19, further comprising rendering, via the first storage tower, an alert on the interactive display indicating the second physical object is stored in the first storage tower (Lichti, [0066]; “Vertical storage tower controller 122A-N may include a light 160 disposed thereon to alert a user of a status condition”. [0042]; “. Tower controllers 122A-N may be adapted to receive one or more input signals 124, described further herein, such as article position status, from host controller 120, and from sensing devices, described herein, that are disposed adjacent vertical storage towers 102A-N”)) .

		Regarding claims 21 and 10. The combination disclose the method of claim 20, further comprising: receiving, via the first storage tower, a second request for the second physical object stored in the first storage tower; and dispensing, via the first storage tower the second physical object in response to the second request (Lichti, Fig. 16; “Done [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] “retrieve article 1604?”. [0080]; “If at 1618, method 1600 is not finished, method 1600 proceeds to 1604”).

		Regarding claims 22 and 11. The combination disclose the method of claim 21, further comprising generating, via the first storage tower a communications bridge, via the local computing system, to the remote computing system to close out the original request in response to dispensing the second physical object (Lichti, Fig. 16; “Done [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “Stop 1620”. [0080]; “If however at 1618 method 1600 is finished, method 1600 ends at 1620”).
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVIA SALMAN/Examiner, Art Unit 3687                  
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687